Citation Nr: 0205997	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  96-48 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than July 3, 1995, 
for additional compensation benefits based on recognition of 
a dependent spouse.

(The matters of entitlement to service connection for 
bilateral flat feet and entitlement to a compensable 
evaluation for right foot calluses will be the subjects of a 
later decision).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from February 1969 to December 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office and Insurance Center (RO & IC), located in 
Philadelphia, Pennsylvania.  The veteran withdrew his request 
for a Travel Board hearing, see 38 C.F.R. § 20.704(e) (2001), 
and instead testified before a Hearing Officer in March 1997; 
a transcript of that hearing is associated with the claims 
file.

The Board notes that the RO denied service connection for 
bilateral flat feet and entitlement to a compensable 
evaluation for right foot calluses by rating decisions dated 
in August 1991 and March 1992, respectively.  The RO received 
a notice of disagreement with those decisions in August 1992, 
and such were included the supplemental statement of the case 
issued in September 1992.  Thereafter, the veteran perfected 
an appeal on both issues and such were certified to the 
Board.  In June 1994, the Board remanded for additional 
development.  Such matters have not been resolved and remain 
in appellate status.

However, pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)), the Board is undertaking additional development 
on the issues of entitlement to service connection for 
bilateral flat feet and entitlement to a compensable 
evaluation for right foot calluses.  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing these 
issues.
FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  In a June 1981 rating decision, the RO granted service 
connection for post traumatic stress neurosis and assigned a 
temporary total rating from October 4, 1980, to December 31, 
1980, followed by a 50 percent schedular rating assignment 
effective January 1, 1981.

3.  In November 1984, the veteran raised the matter of 
entitlement to additional benefits for Z. as his dependent 
spouse.

4.  By letters dated in December 1984, April 1985, April 1990 
and June 1995, the RO requested verification of marital 
status information from the veteran and notified him that if 
the evidence was not received within one-year, additional 
benefits could not be paid for the period prior to receipt of 
the requested evidence.  

5.  The requested verification of the veteran's marital 
status was not received until July 3, 1995.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier 
than July 3, 1995, for additional compensation for a 
dependent spouse are not met.  38 U.S.C.A. §§ 1115, 5110, 
5111 (West 1991 & Supp. 2001); 38 C.F.R. § 3.204 (1984, and 
as in effect prior to November 4, 1996); 38 C.F.R. §§ 3.31, 
3.204, 3.205, 3.400, 3.401 (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal but after the 
RO's most recent consideration of the veteran's claim, the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed 
into law.  In addition regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The Board will assume for the purposes of this decision that 
the liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the issue decided herein.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been notified of the 
law and regulations governing the assignment of effective 
dates for additional compensation payable based on a 
dependent spouse.  The veteran has been advised of the 
evidence considered in connection with his appeal, and the 
evidence potentially probative of the claim decided herein.  
The Board is not aware of, and neither the veteran nor his 
representative has identified, any additional information or 
evidence which could be obtained to substantiate his claim.

For the reasons set out above, the Board concludes that no 
further action is required to comply with the notice or duty 
to assist provisions of the VCAA and the implementing 
regulations.  A remand for RO consideration of the claim in 
light of the VCAA and the implementing regulations would only 
serve to further delay resolution of the veteran's claim with 
no benefit flowing to the veteran.  Accordingly, the Board 
will address the merits of the veteran's claim.

Factual Background

In a rating decision dated in June 1981, the RO granted 
service connection for post traumatic stress neurosis and 
assigned a temporary total rating pursuant to 
38 C.F.R. § 4.29 from October 4, 1980, to December 31, 1980, 
and assigned a 50 percent schedular rating effective January 
1, 1981.  In July 1981 the veteran submitted dependency 
information relevant to his first spouse, M., and the RO 
included the veteran's spouse and children in the 
compensation award.  In letters associated with the award of 
benefits, the RO advised the veteran that any change in the 
number or status of his dependents must be promptly reported 
to VA.  

In November 1981, M. advised VA that she and the veteran were 
separated.  In an Income and Net Worth and Employment 
Statement received in April 1982, the veteran reported he was 
married to M.  In a June 1982 award letter the RO again 
advised the veteran that any change in the number or status 
of his dependents must be promptly reported to VA.  In May 
1983, M. contacted VA and requested an apportionment of the 
veteran's monies, reporting that she and the veteran had been 
separated for two years.

In November 1984, the RO received a Declaration of Marital 
Status form in which the veteran reported that his marriage 
to M. had been terminated by divorce.  He listed a child, L., 
residing with himself and Z.  He identified himself as 
married.  By letter dated December 19, 1984, the RO requested 
a certified copy of the public record of termination of the 
veteran's prior marriage, a certified copy of his marriage 
certificate to Z., and a birth certificate for L.  The RO 
advised the veteran that if such evidence were not received 
within one year from the date of the letter, any benefits to 
which the veteran was entitled may not be paid for any period 
before the date of receipt of the requested evidence.  

Later in December 1984, the veteran submitted a deed to, 
"prove common law marriage with my present spouse."  The 
deed lists both the veteran and Z. as grantees.  Also in 
December 1984, the RO received a copy of the divorce 
certificate terminating the marriage between the veteran and 
M.

In a letter dated April 15, 1985, the RO advised the veteran 
of the need for additional supporting information relevant to 
his marital status.  He was requested to complete a 
Declaration of Marital Status form, and to provide 
information relevant to the facts and circumstances of his 
relationship with Z.  The information requested included the 
agreement between the veteran and Z. at the inception of 
cohabitation, the period of cohabitation, places and dates of 
residence, membership in a church or other organization, 
children born to the marriage, and any evidence of joint 
business transactions.  The veteran's spouse was also 
requested to complete a Declaration of Marital Status form, 
and the veteran was requested to have two persons with 
personal knowledge of the relationship also provide 
statements.  The RO advised the veteran that if such evidence 
were not received within one year from the date of the 
letter, any benefits to which the veteran was entitled may 
not be paid for any period before the date of receipt of the 
requested evidence.  

In May 1985, the RO received a certified birth certificate 
for L., a child born to Z. and the veteran.  

In an award letter dated in August 1985, the RO advised the 
veteran that his award included benefits only for the child 
in his custody and that a separate award was being made to a 
spouse and children not in his custody.

VA medical records reflect the veteran was hospitalized for 
admission to the post-traumatic stress disorder program from 
April to June 1985.  The veteran has since been evaluated as 
100 percent disabled from PTSD from February 7, 1984.

In an award letter dated in May 1986, the RO advised the 
veteran that his award included benefits only for the child 
in his custody and that a separate award was being made to a 
spouse and children not in his custody.

In February 1990, the RO received a birth certificate for C., 
a child born to Z. and the veteran.

In March 1990, the veteran completed a "Declaration of 
Marital Status" form, identifying himself as married.  He 
stated "current marriage information already submitted."  
In a letter dated April 4, 1990, the RO requested a certified 
copy of the public record of termination of his spouse's 
prior marriages and a certified copy of his marriage 
certificate.  The RO advised the veteran that if the evidence 
was not received within one year of the date of the letter VA 
could not pay the benefit to which he may be entitled at an 
earlier date.  Later in April the veteran completed a 
Declaration of Status of Dependents Form, listing Z. as his 
spouse.  He indicated the date and place of marriage as 
October 12, 1982, in Philadelphia Pennsylvania, and reported 
his divorce from M. took place in March 1981 in Puerto Rico.

In a letter dated in November 1990, the RO advised the 
veteran that his award included benefits only for the child 
in his custody and that a separate award was being made to a 
spouse and children not in his custody.

In a letter dated in March 1992, the RO advised the veteran 
that his award included benefits only for the child in his 
custody and that a separate award was being made to a spouse 
and children not in his custody.

By letter dated June 27, 1995, the RO advised the veteran 
that additional evidence was needed to establish Z. as his 
common-law spouse for VA purposes.  The RO requested the 
veteran to provide information as to the relationship, such 
as cohabitation, intent to form a marriage relationship, 
places and dates he and Z. resided together, birth 
certificates of children born to he and Z., evidence relevant 
to membership in a church or other organization and evidence 
relevant to joint business transactions.  He was further 
advised to have his spouse complete a statement relevant to 
the relationship and to also submit statements from two other 
individuals with knowledge of the relationship.

On July 7, 1995, the RO received a "Supporting Statement 
Regarding Marriage" completed by [redacted] who reported 
having known the veteran and claimant for 10 years.  Mr. 
[redacted] indicated that the veteran and Z. were generally 
known as husband and wife, that neither had denied the 
marriage and that they had continuously lived together.

On July 23, 1995, the RO received a statement in which the 
veteran reported he and Z. had been living together since 
1982 and continuously up to the present.  At that time the 
veteran also submitted a "Supporting Statement Regarding 
Marriage," completed by Reverend [redacted].  Reverend 
[redacted] reported having known the veteran for three years 
and indicated that he and Z. were generally known as husband 
and wife and did not deny the marriage.  He indicated that 
the veteran and Z. had been living together for 13 years.  Z. 
completed a "Statement of Marital Relationship" form in 
which she reported that she and the veteran began living 
together as husband and wife in October 1982.  Z. indicated 
she would sometimes use the veteran's last name.  She also 
reported that she and the veteran had had two children 
together, one born in 1984 and the other born in 1987.  She 
submitted the following in support:  1) a certificate of 
vehicle title showing the veteran and Z. as owners, and 
addressed to both the veteran and Z. at the same address; 2) 
a copy of a joint federal tax return showing the veteran and 
Z. filed jointly as a married couple residing at one address; 
and 3) a hospital printout showing the veteran's marital 
status as married and listing Z. as his spouse.

On a "Status of Dependents Questionnaire," signed in 
September 1995, the veteran reported he was married to Z.  He 
stated that they had been cohabiting in common-law marriage 
since October 12, 1982, and had two children together.  He 
indicated that to the best of his knowledge Z. and his two 
children had always been reported to VA as dependents.

In an administrative decision dated in November 1995, the RO 
determined the veteran and Z. met the criteria for a common 
law marriage, recognized by the Commonwealth of Pennsylvania.  
The RO determined that recognition of such marriage was 
effective July 3, 1995, the date of receipt of information 
legally sufficient to verify the common law marriage and 
accepted as a reopened claim.  

In a statement dated in August 1996, M. Conlon, M.D., 
reported that the veteran and Z. had been together since 
1981.  Dr. Conlon indicated that the veteran had no 
recollection of having received VA's April 1985 letter 
requesting further information regarding his marriage to Z., 
and further set out that the veteran was hospitalized from 
April to June 1985 and it was thus possible VA's letter was 
never received and not responded to.

In a statement received in September 1996, the veteran argued 
that he requested dependency benefits for Z. on December 28, 
1984, and supplied a divorce decree pertinent to his first 
spouse on or about December 24, 1984.  He also stated that it 
was his belief that he had produced all evidence necessary to 
establish Z. as his dependent and that he did not receive or 
was in no condition to accept or receive VA mail requesting 
additional information.  He claimed that December 28, 1984, 
is the proper effective date for the additional compensation 
for his spouse.  

In March 1997, the veteran testified before an RO Hearing 
Officer.  The veteran's representative argued that due to the 
veteran's numerous hospital visits and admissions he did not 
received VA's April 15, 1985, letter and that due process was 
not afforded.  The veteran indicated he had been unaware that 
Z. was not included in his award.  The representative noted 
the veteran's in-patient and out-patient care from September 
to November 1984, April to June 1985, and outpatient 
treatment in June 1985, July 1985, August and September 1985.  
The veteran indicated his belief that no April 1985 letter 
arrived; he indicated his spouse was good about taking care 
of his affairs.  The veteran and his representative also 
testified relevant to the veteran's psychiatric 
symptomatology over the years and indicated that the veteran 
may not have been capable of understanding the letter.

Legal Criteria

Veterans who are entitled to compensation for service-
connected disabilities are entitled to additional 
compensation for dependents, including a spouse, provided 
that the disability is rated not less than 30 percent 
disabling.  38 U.S.C.A. § 1115.  

Marriage means a marriage valid under the law of the place 
where the parties resided at the time of marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued.  38 C.F.R. § 3.1(j) (2001).

Common law marriage is recognized in Pennsylvania.  See 
Manfredi Estate, 399 Pa. 285, 291; 159 A.2d 697, 700 (1960); 
Staudenmayer v. Staudenmayer, 552 Pa. 253, 714 A.2d 1016 
(1998).

Pennsylvania case law reflects that a common law marriage can 
only be created by an exchange of words in the present tense, 
spoken with the specific purpose that the legal relationship 
of husband and wife is created.  See Commonwealth v. Gorby, 
527 Pa. 98, 110; 588 A.2d 902, 907 (1991).  The Pennsylvania 
Supreme Court noted that Black's Law Dictionary 251 (6th ed. 
1979) defines "common law marriage" as one not solemnized 
in the ordinary way (i.e. non-ceremonial) but created by an 
agreement to marry, followed by cohabitation.  A consummated 
agreement to marry, between persons legally capable of making 
marriage contract, "per verba de praesenti," followed by 
cohabitation.  Such marriage requires a positive mutual 
agreement, permanent and exclusive of all others, to enter 
into a marriage relationship, cohabitation sufficient to 
warrant a fulfillment of necessary relationship of man and 
wife, and an assumption of marital duties and obligations.

Further, a common law marriage contract does not require any 
specific form of words, and all that is essential is proof of 
an agreement to enter into the legal relationship of marriage 
at the present time.  Estate of Gavula, 490 Pa. 535, 540; 417 
A.2d 168, 171 (1980).  The burden to prove the marriage is 
heavy, according to this Court, and is on the party alleging 
a marriage, and when an attempt is made to establish a 
marriage without the usual formalities, the claim must be 
reviewed with "great scrutiny."  Id. at 541, 417 A.2d at 
171.

The Pennsylvania Supreme Court has developed a rebuttable 
presumption in favor of a common law marriage where there is 
an absence of testimony regarding the exchange of verba in 
praesenti.  When applicable, the party claiming a common law 
marriage who proves:  (1) constant cohabitation; and (2) a 
reputation of marriage "which is not partial or divided but 
is broad and general," raises a rebuttable presumption of 
marriage.  Constant cohabitation, however, "even when 
conjoined with general reputation are not marriage, they are 
merely circumstances which give rise to a rebuttable 
presumption of marriage."  Estate of Manfredi, supra at 291, 
159 A.2d at 700.

For VA purposes proof of marriage is established by one of 
the following types of evidence:

(1)  Copy or abstract of the public record of marriage, 
or a copy of the church record of marriage, containing 
sufficient data to identify the parties, the date and 
place of marriage, and the number of prior marriages if 
shown on the official record.
(2)  Official report from service department as to 
marriage which occurred while the veteran was in 
service.
(3)  The affidavit of the clergyman or magistrate who 
officiated.
(4)  The original certificate of marriage, if VA is 
satisfied that it is genuine and free from alteration.
(5)  The affidavits or certified statements of two or 
more eyewitnesses to the ceremony.
(6)  In jurisdictions where marriages other than by 
ceremony are recognized, the affidavits or certified 
statements of one or both of the parties to the 
marriage, if living, setting forth all of the facts and 
circumstances concerning the alleged marriage, such as 
the agreement between the parties at the beginning of 
their cohabitation, the period of cohabitation, places 
and dates of residences, and whether children were born 
as the result of the relationship.  This evidence should 
be supplemented by affidavits or certified statements 
from two or more persons who know as the result of 
personal observation the reputed relationship which 
existed between the parties to the alleged marriage 
including the periods of cohabitation, places of 
residences, whether the parties held themselves out as 
married, and whether they were generally accepted as 
such in the communities in which they lived.
(7) Any other secondary evidence which reasonably 
supports a belief by the Adjudicating activity that a 
valid marriage actually occurred.

38 C.F.R. § 3.205(a).

As in effect prior to November 4, 1996, 38 C.F.R. § 3.204 
required proof of marriage in accordance with the above.  The 
provisions of 38 C.F.R. § 3.204 (2001) (effective November 4, 
1996) now provide that, VA will accept, for the purpose of 
determining entitlement to benefits under laws administered 
by VA, the written statement of a claimant as proof of 
marriage, dissolution of a marriage, birth of a child, or 
death of a dependent, provided that the statement contains: 
the date (month and year) and place of the event; the full 
name and relationship of the other person to the claimant; 
and, where the claimant's dependent child does not reside 
with the claimant, the name and address of the person who has 
custody of the child.  VA shall require the types of evidence 
indicated in 38 C.F.R. §§ 3.205 through 3.211 where: the 
claimant does not reside within a state; the claimant's 
statement on its face raises a question of its validity; the 
claimant's statement conflicts with other evidence of record; 
or there is a reasonable indication, in the claimant's 
statement or otherwise, of fraud or misrepresentation of the 
relationship in question.  The classes of evidence to be 
furnished for the purpose of establishing marriage, 
dissolution of marriage, age, relationship, or death, if 
required under the provisions of paragraph (a)(2), are 
indicated in 38 C.F.R. §§ 3.205 through 3.211 in the order of 
preference.  Failure to furnish the higher class, however, 
does not preclude the acceptance of a lower class if the 
evidence furnished is sufficient to prove the point involved.  
Photocopies of documents necessary to establish birth, death, 
marriage or relationship under the provisions of 38 C.F.R. 
§§ 3.205 through 3.215 of this part are acceptable as 
evidence if VA is satisfied that the copies are genuine and 
free from alteration.  Otherwise, VA may request a copy of 
the document certified over the signature and official seal 
of the person having custody of such record.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.

The effective date of an award of additional compensation 
shall be from the effective date of the establishment of a 
disability rating in the percentage evaluation specified by 
law, but only if proof of a dependent is received within one 
year from the date of notification of such rating action.  
38 U.S.C.A. § 5110(f); see also McColley v. West, 13 Vet. 
App. 553, 555-56 (2000).  See also 38 C.F.R. § 3.158(a) 
(2001), which provides as follows:

...where evidence requested in connection 
with an original claim, a claim for 
increase or to reopen or for the purpose 
of determining continued entitlement is 
not furnished within one year after the 
date of request, the claim will be 
considered abandoned.  After the 
expiration of one year, further action 
will not be taken unless a new claim is 
received.  Should the right to benefits 
be finally established, pension, 
compensation, dependency and indemnity 
compensation, or monetary allowance under 
the provisions of 38 U.S.C.A. § 1805 
based on such evidence shall commence not 
earlier than the date of filing the new 
claim.

Awards of additional compensation for dependents shall be 
effective the latest of the following dates:

(1) Date of claim.  This term means the 
following listed in order of 
applicability:
(i) Date of veteran's marriage or birth 
of his or her child, or adoption child, 
if the evidence of the event is received 
within one year of the event otherwise.
(ii) Date notice is received of the 
dependent's existence, if evidence is 
received within one year of VA request.
(2) Date dependency arises;
(3) Effective date of the qualifying 
disability rating provided evidence of 
dependency is received within one year of 
notification of such rating; or
(4) Date of commencement of veteran's 
award.

38 C.F.R. § 3.401(b).

Analysis

In this case, the veteran was first potentially entitled to 
additional compensation benefits for a dependent spouse 
October 4, 1980, the effective date of the RO's grant of 
service connection for psychiatric disability and assignment 
of compensation above the 30 percent level.  The RO notified 
the veteran of his potential entitlement to additional 
benefits, the information needed to establish such 
entitlement, and the time period in which to provide such 
information.  He in fact provided the requisite information 
and was awarded additional benefits for his then-spouse, M.  
He was advised at that time that any change in the number or 
status of dependents must be promptly reported to VA.

The Board recognizes the veteran's November 1984 claim of 
entitlement to additional benefits for dependent spouse Z.  
Although the veteran completed a Declaration of Marital 
Status form at that time, he did not provide proof of 
marriage for VA purposes; nor did he provide information 
sufficient to establish the existence of a common-law 
marriage under Pennsylvania law.  Specifically, the record 
contained no statement from Z. and no supporting affidavits 
or other evidence of the intent of the veteran and Z. to 
enter into a marriage relationship.  

After the RO's December 1984 letter, the veteran did provide 
a copy of a deed indicating he and Z. shared a residence and 
were joint owners of a property.  He also submitted 
documentation that he and Z. had a child together.  He did 
not provide the requested official public or church 
documentation of a marriage to Z. as none exists.  However, 
he also did not submit any supporting affidavits or a 
statement from Z. pertaining to the marriage relationship.  
The RO responded in April 1985, fully and clearly advising 
the veteran as to the type of evidence needed to establish Z. 
as a dependent spouse based on the existence of a common-law 
marriage.

The veteran has argued that he did not receive information 
relating to what evidence was required to verify his marital 
status in April 1985 or thereafter.  However, the law 
presumes the regularity of the administrative process absent 
clear evidence to the contrary.  Warfield v. Gober, 10 Vet. 
App. 483 (1997); YT v. Brown, 9 Vet. App. 195, 199 (1996), 
see also Ashley v. Derwinski, 2 Vet. App. 307 (1992), 
(quoting United States v. Chemical Foundation, 272 U.S. 1, 
14-15 (1926).  The U.S. Court of Appeals for Veterans Claims 
has specifically held that a statement such as the one from 
the veteran, standing alone, is not sufficient to rebut the 
presumption of regularity in RO operations.  A review of the 
record reflects that the April 1985 RO letter, as well as 
subsequent notices, were mailed to the veteran's address of 
record, without any indication of failed delivery.  

The veteran and his representative have alternatively argued 
that the veteran was unable to understand or act on the RO's 
April 1985 letter.  The Board emphasizes that a review of the 
relevant medical records and VA rating actions fails to show 
that the veteran was adjudged incompetent in 1985 or at any 
time thereafter.  Notably, the veteran has pursued multiple 
other claims over the years despite his 100 percent rating 
for psychiatric disability.  

Although the evidence does show that the veteran was 
hospitalized from April to June 1985, and also underwent 
outpatient treatment, he had a full year in which to respond 
to the April 1985 request for information.  Moreover, the 
veteran maintains that he and Z. have continuously shared a 
residence and that she takes care of his affairs.  Yet, 
neither he nor his spouse provided the requested verifying 
information within the one-year time period.  The Board 
concludes that there is no basis upon which to establish that 
the veteran did not receive VA's notice in April 1985 or that 
he was unable to negotiate his own affairs so as to provide 
the requested information.  

In April 1990, the veteran was again notified at his address 
of record that additional evidence was required to verify 
Z.'s dependency status.  Again, neither he nor his spouse 
provided the requisite information to establish dependency 
within the one-year time period.  

The evidentiary record clearly establishes that the veteran 
had notice that VA required verifying dependency information 
in order to grant additional compensation benefits for Z. as 
a dependent spouse.  The RO also repeatedly advised the 
veteran that Z. was not included in his award.  

In both April 1985 and in April 1990, the RO clearly notified 
him as to the consequences of a failure to submit the 
requested documentation within a one-year time period.  
Although the veteran has now submitted the required 
documentation showing a common-law marriage to Z., existing 
prior to his November 1984 declaration of marital status, he 
did not do so in a timely manner when requested by the RO in 
April 1985 or in April 1990.  Absent receipt of such within 
the stated period, the RO took no action to award the veteran 
additional compensation for a dependent spouse, consistent 
with governing law.  See 38 U.S.C.A. § 5110(f); see also 
38 C.F.R. § 3.158(a).

Regulations provide that when dependency evidence is not 
received within the one-year time period, as in this case, 
the effective date shall be the date of receipt of the claim.  
38 C.F.R. § 3.400.  A review of the evidence fails to show 
receipt, prior to July 3, 1995, of verifying marital status 
information, particularly the requisite written declaration 
from Z. and supporting affidavits by two other parties, 
required by VA law and consistent with Pennsylvania case law 
governing the recognition of a common law marriage.  See 
38 C.F.R. § 3.205(a).

Here the Board recognizes that the revised version of 38 
C.F.R. § 3.204 relaxes the evidentiary requirement for 
establishing marriage or relationship.  Pursuant to that new 
law, VA revised 38 C.F.R. § 3.204, effective November 4, 
1996, to allow proof of marriage by a written statement 
provided the statement contained the date (month and year).  
38 C.F.R. § 3.204(c).  However, where compensation, 
dependency and indemnity compensation or pension is awarded 
or increased pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue.  In no 
event shall such award or increase be retroactive for more 
than one year from the date of application therefor or the 
date of administrative determination of entitlement, 
whichever is earlier.  38 U.S.C.A. § 5110(g); see also 38 
C.F.R. § 3.114(a) (2001).  The currently assigned effective 
date is already more than one year prior to the effective 
date of the change in 38 C.F.R. § 3.204.  As such, 38 C.F.R. 
§ 3.114 does not provide a basis to award an earlier 
effective date.

In sum, the first claim of entitlement to additional benefits 
based on a dependent spouse, with proper evidence of such 
dependency, was received July 3, 1995.  As such, that is the 
effective date of entitlement to additional compensation 
benefits based on dependency.  See 38 C.F.R. §§ 3.158(a), 
3.400, 3.401(b).  








ORDER

Entitlement to an effective date earlier than July 3, 1995, 
for additional compensation by reason of a dependent spouse 
is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

